In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-131 CV

____________________


SUSAN WEATHERFORD, ET AL., Appellants


V.


BRIDGESTONE/FIRESTONE, INC., ET AL., Appellees




On Appeal from the 172nd District Court
Jefferson County, Texas

Trial Cause No. B-170462




MEMORANDUM OPINION (1)
	Appellant, Ford Motor Company, filed a motion to dismiss its appeal.  The Court
finds that this motion is voluntarily made by the appellants through its attorney of record
prior to any decision of this Court.  Tex. R. App. P. 42.1(a)(1).  The Court finds that
thirty-three individuals have also appealed from the judgment.  Appellants, Gus Grant,
Pete Lennon and Harry Dorian filed an opposition to Ford Motor Company's motion to
dismiss.  It appears that the motion asserts a matter of right and does not prevent the other
parties from obtaining appellate relief.
	It is therefore ordered that the motion to dismiss be granted.  The appeal of Ford
Motor Company is dismissed.  Tex. R. App. P. 42.1(b).  All costs of the appeal of Ford
Motor Company are assessed against Ford Motor Company.  The appeals of Susan
Weatherford, Anthony Valach, Robert Block, John Frazer, Mary Lou Roseman, Eileen
Bell, David Williams, Gary McWilliams, Cindy Garza, Romelia Vazquez, Brian Brookins,
Elizabeth Brookins, David Dodge, John Dillman, Gus Grant, Pete Lennon, Harry Dorian,
Richard Arnold, William R. Holmes, Peter B. Ford, Aaron Jordan, John Card, Frank
Allen, Jesus Ituarte, Ray G. Salazar, John Nicholas, Roger Kirstein, Mark Breaux, Jan
Gadow, Irene Padella, Thomas McMackin, Carolyn Sandefur, and Valerie Theng
Matherne shall continue.
	APPEAL SEVERED AND DISMISSED.
 
								PER CURIAM

Opinion Delivered September 30, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.